Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/211,166 has claims 1-2, 4-5, 7, 9-11, 14-16, 19-22 and 27-31 pending in the application filed on 12/05/2018; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  The applicant canceled the original claims 6, 12, 17 and 23-26 and added new claims 27-31 (dated 05/19/2022).

Response to Arguments

This Office Action is in response to applicant’s communication filed on May 19, 2022 in response to PTO Office Action dated November 19, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


35 USC § 103 Rejection

Applicant's following arguments filed on 12/04/2020 have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103
Independent Claims 1, 11 and 21

Claim 1


Applicant argues on pages 14 and 15 in regards to the independent claim 1 “The first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element such that remaining tenants of the first tenant type are prevented from accessing the first element. The second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element. The first user has access to both the first element contributed by the first tenant and the second element contributed by the second element.  The cited references do not disclose at least the above limitation. Banatwala [0005] and [0084] were cited as disclosing ‘wherein the first tenant has specified access to a first element of the object and is the only tenant at the first tenant type allowed the specified access to the first element’ and ‘wherein the second tenant is the only tenant of the second tenant type allowed the specified access to the second element.’   Banatwala [0005] discloses providing access to data to a particular user account based on subscription and [0084] disclose namespaces associated with user accounts. This disclosure of Banatwala is distinct from the above claim limitation that recites ‘creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second tenant type, wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element, wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element’ ”.

Examiner respectfully disagrees with arguments on pages 13 and 14 in regards to the independent claim 1.  The combination of Hersans et al (US PGPUB 20110106808), Weissman et al (US PGPUB 20100205227) and Szeto et al (US PGPUB 20190286832) teaches all the limitations of the independent claim 1.  Szeto (Paragraph [0030], Paragraph [0033] and Paragraph [0034]) teaches “wherein the first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element”.  Szeto (Paragraph [0033] and Paragraph [0034]) teaches “wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element”.  Szeto (Paragraph [0041] and Paragraph [0044]) teaches “wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element”.   The argument against Banatwala is moot.

Applicant argues on page 15 in regards to the independent claim 1 “The remaining references were never cited for the above limitation nor do they disclose the above limitation. Therefore, independent claim 1 is patentable over the cited references”.

Examiner respectfully disagrees with arguments on page 15 in regards to the independent claim 1.  For the reasons specified supra, the combination of Hersans et al (US PGPUB 20110106808), Weissman et al (US PGPUB 20100205227) and Szeto et al (US PGPUB 20190286832) teaches all the limitations of the independent claim 1.  

Claims 11 and 21


Applicant argues on page 15 in regards to the independent claims 11 and 21 “Independent claims 11 and 21 are also patentable for the same reasons as independent claim 1”.

Examiner respectfully disagrees with arguments on page 15 in regards to the independent claims 11 and 21.  For the reasons specified supra, the combination of Hersans et al (US PGPUB 20110106808), Weissman et al (US PGPUB 20100205227) and Szeto et al (US PGPUB 20190286832) teaches all the limitations of the independent claims 11 and 21.  Thus the independent claims 11 and 21 are not allowable.



.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 9-11, 14-16, 19-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Szeto et al (US PGPUB 20190286832). 

As per claim 1:
Hersans teaches:
“A method for processing data of a multitenant system, the method comprising” (Paragraph [0002] (methods for categorizing data in multi-tenant database systems))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type; wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element; wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element; receiving a second request to update the second element of the object from a second user of the second tenant of a second tenant type; receiving a ratification status value associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving the ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object including the first element and the second element to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type” (Paragraph [0010] and Paragraph [0038] (defining a first table for a first tenant for storing multiple tables for one or more tenants in a single data structure where the table represents a standard entity, data columns  are the predefined data columns, or standard fields, that are provided to the various organizations or multiple tenants (second tenant of a second type) that might use the table))
“receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant (first tenant))
“and sending elements of the object including the first element and the second element to the user associated with the first tenant” (Paragraph [0032] and Paragraph [0089] (one tenant might be a company that employs a sales force where each salesperson uses MTS 16 to manage their sales process and users who are granted explicit sharing access to a record))
“and the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Szeto teaches:
“wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0030], Paragraph [0033] and Paragraph [0034] (virtual computing engine 215-a may be associated with a first tenant where each of the tenant-specific virtual computing engines 215 may access the data objects for the corresponding tenant, each virtual computing engine 215 may be associated with an access role that limits access to the data objects and  the requesting user may include an indication of the one or more data objects, unique tenant identifiers for specific tenants hosted by the multi-tenant data store))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element” (Paragraph [0033] and Paragraph [0034] (virtual computing engine 215-b may be associated with a second tenant where each of the tenant-specific virtual computing engines 215 may access the data objects for the corresponding tenant, each virtual computing engine 215 may be associated with an access role that limits access to the data objects for the specific tenant))
“wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element” (Paragraph [0041] and Paragraph [0044] (the data objects indicated in the access request belong to more than one tenant, a single approver may have sufficient credentials to approve access request for multiple tenants and access control server may create an access role that may indicate which data objects requesting user may access in multi-tenant data store for each tenant according to the tenant-specific paths))
 “receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object” (Paragraph [0014] (a requesting user may initiate the data access procedure by sending a request to access the data objects, the approvers may send the approvals to the system based on the requests and if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant))
“responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request” (Paragraph [0014] (after receiving approvals (ratified status) from the authorized user(s) of each tenant, the system may generate a granting permission for the user and accessing or updating the data objects for each tenant in the multi-tenant data store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman and Szeto for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type; wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element; wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element; receiving a second request to update the second element of the object from a second user of the second tenant of a second tenant type; receiving a ratification status value associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving the ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object including the first element and the second element to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024]) and a user working in a multi-tenant environment may desire to update on data within the multi-tenant environment may enable an enhanced experience for customers and additional users (Szeto, Paragraph [0004]). 
Therefore, it would have been obvious to combine Hersans, Weissman and Szeto.

As per claim 2:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“storing, by the multidimensional multitenant system,” (Paragraph [0006] (data items in entities stored in a multi-tenant database system (MTS) may be categorized along one or more category dimensions))
“metadata representing an association between each element of the object and a tenant of a tenant type that contributes to the element” (Paragraph [0023], Paragraph [0037] and Paragraph [0041] (a database system related data (metadata), objects and web page content with  a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants including an organization ID (tenant type) column, an account ID column that acts as the primary key for main table and multi-dimensional categorization allows users to categorize data items into multiple category groups)).

As per claim 4:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“for each element of an object, storing by the multidimensional multitenant system” (Paragraph [0036] (each table or object of the multi-tenant database systems generally contains one or more data categories (dimensions) logically arranged as columns or fields in a viewable schema)).
Also Weissman further teaches:
“metadata describing a type of access allowed to the element of the object by a tenant of a tenant type” (Paragraph [0065] and Paragraph [0087] (custom entity definition metadata table is used to record the name and other information for each custom entity object defined for each organization or tenant and the administrator can define that a given entity type requires an explicit READ or EDIT permission)).
Also Weissman teaches:
“metadata describing a type of access allowed to the element of the object by a tenant of a tenant type that contributes to the element” (Paragraph [0065] and Paragraph [0087] (custom entity definition metadata table is used to record the name and other information for each custom entity object defined for each organization or tenant and the administrator can define that a given entity type requires an explicit READ or EDIT permission)).

As per claim 5:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 4 above. 
Hersans further teaches:
“wherein the type of access allowed to the element of the object by the tenant of the tenant type is one of” (Paragraph [0004] (data manipulations are performed in the context of a tenant filter on the organization_id column or similar column (tenant type) to ensure proper security)).
Also Weissman teaches:
“a controller access, a read access, a write access, unrestricted access, or no access” (Paragraph [0087] and Paragraph [0089] (the administrator can define that a given entity type requires an explicit READ or EDIT permission and a generic metadata table allows creation of relationship rows that associate a profile (read access) with a custom entity type with a sharing model allows even finer granularity of access to rows)).

As per claim 7:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Szeto further teaches:
 “wherein the ratification status values are selected from a plurality of ratification status values comprising pending, ratified, and vetoed, further comprising” (Paragraph [0014] (if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant, where each tenant can approve or deny access to the corresponding requested data object(s)))
“responsive to a ratification status value indicting a pending status, waiting for the ratification status value for the tenant to change” (Paragraph [0074] and Paragraph [0091] (may receive an approval message that indicates granted access to data objects that are stored in the multi-tenant data store, may determine one or more approval users associated with data objects and the access control server may receive an approval message that indicates granted access (ratification status value) to data objects that are stored in the multi-tenant data store)).

As per claim 9:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Szeto further teaches:
 “responsive to receiving a ratification status value indicating a vetoed status from any of the plurality of tenants contributing to the object, rejecting the request to update the second element” (Paragraph [0102] and Paragraph [0104] (may receive an approval message (ratification status value) that indicates granted access to data objects that are stored in the multi-tenant data store and where each virtual computing engine of the one or more virtual computing engines is associated with an access role that limits access to the data objects (status value indicating a non-vetoed status) indicated in the approval message for the corresponding one or more tenant-specific paths)).

As per claim 10:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Weissman further teaches:
“receiving a request to perform an operation that creates a new object obtained by combining a plurality of input objects” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
 “executing the operation to create the new object, wherein the combining comprises conforming to following rules” (Paragraph [0009] (when records are created for the first table by the first tenant, for each created record, the method typically includes))
“a tenant controlling a particular element of an input object controls an element corresponding to the particular element in the new object, and at most one tenant of any tenant type is a controlling tenant for any element in the new object” (Paragraph [0009] and Paragraph [0010] (storing the first tenant id in the organization id column, storing the first table id to the primary key column, storing the second tenant id in the organization id column, and storing the second table id to the primary key column, wherein the first and second tables of the first and second tenants are stored in the data structure)).

As per claim 11:
Hersans teaches:
“A non-transitory computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform steps comprising” (Paragraph [0009] (a computer-readable medium encoded with instructions for performing the operations and variations thereof))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type; wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element; wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element; receiving a second request to update the second element of the object from a second user of the second tenant of a second tenant type; receiving a ratification status value associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving the ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object including the first element and the second element to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type” (Paragraph [0010] and Paragraph [0038] (defining a first table for a first tenant for storing multiple tables for one or more tenants in a single data structure where the table represents a standard entity, data columns  are the predefined data columns, or standard fields, that are provided to the various organizations or multiple tenants (second tenant of a second type) that might use the table))
“receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant (first tenant))
“and sending elements of the object including the first element and the second element to the user associated with the first tenant” (Paragraph [0032] and Paragraph [0089] (one tenant might be a company that employs a sales force where each salesperson uses MTS 16 to manage their sales process and users who are granted explicit sharing access to a record))
“and the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Szeto teaches:
“wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0030], Paragraph [0033] and Paragraph [0034] (virtual computing engine 215-a may be associated with a first tenant where each of the tenant-specific virtual computing engines 215 may access the data objects for the corresponding tenant, each virtual computing engine 215 may be associated with an access role that limits access to the data objects and  the requesting user may include an indication of the one or more data objects, unique tenant identifiers for specific tenants hosted by the multi-tenant data store))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element” (Paragraph [0033] and Paragraph [0034] (virtual computing engine 215-b may be associated with a second tenant where each of the tenant-specific virtual computing engines 215 may access the data objects for the corresponding tenant, each virtual computing engine 215 may be associated with an access role that limits access to the data objects for the specific tenant))
“wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element” (Paragraph [0041] and Paragraph [0044] (the data objects indicated in the access request belong to more than one tenant, a single approver may have sufficient credentials to approve access request for multiple tenants and access control server may create an access role that may indicate which data objects requesting user may access in multi-tenant data store for each tenant according to the tenant-specific paths))
 “receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object” (Paragraph [0014] (a requesting user may initiate the data access procedure by sending a request to access the data objects, the approvers may send the approvals to the system based on the requests and if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant))
“responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request” (Paragraph [0014] (after receiving approvals (ratified status) from the authorized user(s) of each tenant, the system may generate a granting permission for the user and accessing or updating the data objects for each tenant in the multi-tenant data store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman and Szeto for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type; wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element; wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element; receiving a second request to update the second element of the object from a second user of the second tenant of a second tenant type; receiving a ratification status value associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving the ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object including the first element and the second element to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024]) and a user working in a multi-tenant environment may desire to update on data within the multi-tenant environment may enable an enhanced experience for customers and additional users (Szeto, Paragraph [0004]). 
Therefore, it would have been obvious to combine Hersans, Weissman and Szeto.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 4 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 5 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 10 above.

As per claim 21:
Hersans teaches:
“A computer system, comprising” (Paragraph [0002] (systems for categorizing data in multi-tenant database systems))
“a computer processor” (Paragraph [0026] (a central processing unit such as an Intel Pentium ®  processor))
“and a non-transitory computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by the computer  processor cause the computer processor to perform steps comprising” (Paragraph [0009] (a computer-readable medium encoded with instructions for performing the operations and variations thereof))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type; wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element; wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element; receiving a second request to update the second element of the object from a second user of the second tenant of a second tenant type; receiving a ratification status value associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving the ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object including the first element and the second element to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type” (Paragraph [0010] and Paragraph [0038] (defining a first table for a first tenant for storing multiple tables for one or more tenants in a single data structure where the table represents a standard entity, data columns  are the predefined data columns, or standard fields, that are provided to the various organizations or multiple tenants (second tenant of a second type) that might use the table))
“receiving a second request to update a second element of the object from a second user of the second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant (first tenant))
“and sending elements of the object including the first element and the second element to the user associated with the first tenant” (Paragraph [0032] and Paragraph [0089] (one tenant might be a company that employs a sales force where each salesperson uses MTS 16 to manage their sales process and users who are granted explicit sharing access to a record))
“and the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Szeto teaches:
“wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0030], Paragraph [0033] and Paragraph [0034] (virtual computing engine 215-a may be associated with a first tenant where each of the tenant-specific virtual computing engines 215 may access the data objects for the corresponding tenant, each virtual computing engine 215 may be associated with an access role that limits access to the data objects and  the requesting user may include an indication of the one or more data objects, unique tenant identifiers for specific tenants hosted by the multi-tenant data store))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element and the second user has access control to the second element” (Paragraph [0033] and Paragraph [0034] (virtual computing engine 215-b may be associated with a second tenant where each of the tenant-specific virtual computing engines 215 may access the data objects for the corresponding tenant, each virtual computing engine 215 may be associated with an access role that limits access to the data objects for the specific tenant))
“wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element” (Paragraph [0041] and Paragraph [0044] (the data objects indicated in the access request belong to more than one tenant, a single approver may have sufficient credentials to approve access request for multiple tenants and access control server may create an access role that may indicate which data objects requesting user may access in multi-tenant data store for each tenant according to the tenant-specific paths))
 “receiving a ratification status value of an operation associated with the update from each tenant of the plurality of tenants contributing to the object” (Paragraph [0014] (a requesting user may initiate the data access procedure by sending a request to access the data objects, the approvers may send the approvals to the system based on the requests and if the data objects correspond to more than one tenant, the request may be sent to an authorized user for each tenant))
“responsive to receiving ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request” (Paragraph [0014] (after receiving approvals (ratified status) from the authorized user(s) of each tenant, the system may generate a granting permission for the user and accessing or updating the data objects for each tenant in the multi-tenant data store)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman and Szeto for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request, the object comprising a plurality of elements, wherein a plurality of tenants contribute to elements of the object, the plurality of tenants comprising the first tenant of the first tenant type and a second tenant of a second type; wherein the first tenant has a specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; such that remaining tenants of the first tenant type are prevented from accessing the first element and the second tenant is the only tenant of the second tenant type allowed specified access to a second element such that remaining tenants of the second tenant type are prevented from accessing the second element; wherein the first user has access to both the first element contributed by the first tenant and the second element contributed by the second element; receiving a second request to update the second element of the object from a second user of the second tenant of a second tenant type; receiving a ratification status value associated with the update from each tenant of the plurality of tenants contributing to the object; responsive to receiving the ratification status values indicating a ratified status from the plurality of tenants contributing to the object, performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object including the first element and the second element to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024]) and a user working in a multi-tenant environment may desire to update on data within the multi-tenant environment may enable an enhanced experience for customers and additional users (Szeto, Paragraph [0004]). 
Therefore, it would have been obvious to combine Hersans, Weissman and Szeto.

As per claim 22:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Weissman further teaches:
“receiving a fourth request to access the object from a user associated with a third tenant of the first tenant type” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the third tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements being those from the object other than the element associated with the first tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).

As per claim 30:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 1 above. 
Hersans, Weissman and Szeto do not EXPLICITLY disclose: wherein the new object is obtained by performing one or more of a join of the plurality of objects, a union of the plurality of objects, or an intersection of the plurality of objects. 
Weissman further teaches:
“receiving a request to perform a combination operation that creates a combination table by selecting columns from a first table and a second table, wherein a column of the combination table includes data from a first column of the first table and a second column of the second table wherein the first column of the first table is controlled by a first tenant and the second column of the second table is controlled by a second tenant” (Paragraph [0008] (a computer-implemented method is provided for storing multiple fields for multiple tenants in a single multi-tenant data structure (table) where a plurality of data columns and one or more index columns, defining a first data field for a first tenant, said first field having a first data type, and defining a second data field for a second tenant, said second field having a second data type, wherein the second data type is different than said first data type))
“and responsive to determining that the column of the combination table would be controlled by both the first tenant and the second tenant, causing the combination operation to fail” (Paragraph [0028] (each Multi Tenant System (MTS) is configured to provide web pages, forms, data and media content to user systems to support the access by user systems as tenants of MTS and provides security mechanisms to keep each tenant's data separate)).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Szeto et al (US PGPUB 20190286832) and Nos et al (US PGPUB 20140172827).

As per claim 27:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 10 above. 
Hersans, Weissman and Szeto do not EXPLICITLY disclose: wherein the new object is obtained by performing one or more of a join of the plurality of objects, a union of the plurality of objects, or an intersection of the plurality of objects. 
However, Nos further teaches:
“wherein the new object is obtained by performing one or more of a join of the plurality of objects, a union of the plurality of objects, or an intersection of the plurality of objects” (Paragraph [0045] and Paragraph [0046] (creation of new MDAVs where the MDAV can represent not just the underlying database, but also define any joins, unions, or the like between a plurality of tables of the database or other databases)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Szeto and Nos for “wherein the new object is obtained by performing one or more of a join of the plurality of objects, a union of the plurality of objects, or an intersection of the plurality of objects” as a rich set of customizable functionality can be provided for adopting a single model for dealing with business objects which can lead to improvements in flexibility and performance  (Nos, Paragraph [0055]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Szeto and Nos.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Szeto et al (US PGPUB 20190286832) and Agrawal et al (US PGPUB 20110302212).

As per claim 28:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 10 above. 
Hersans, Weissman and Szeto do not EXPLICITLY disclose: wherein the multidimensional multitenant system allows creation of the new object in spite of violating at least one of the rules if the new object represents a temporary result that is not exposed to any tenant. 
However, Agrawal further teaches:
“wherein the multidimensional multitenant system allows creation of the new object in spite of violating at least one of the rules if the new object represents a temporary result that is not exposed to any tenant” (Paragraph [0027] (the operations analyzer may also analyze system and custom validation rules relating to the object before the object can be saved and made available to tenant where the system validation rules are universal to all of the tenants in the multi-tenant database system or other databases)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Szeto and Agrawal for “wherein the multidimensional multitenant system allows creation of the new object in spite of violating at least one of the rules if the new object represents a temporary result that is not exposed to any tenant” as the operations analyzer can determine an amount of time or processing power used to perform the actions and can analyze the performance or efficiency of the CRUD operations  (Agarwal, Paragraph [0034]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Szeto and Agrawal.

As per claim 29:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 10 above. 
Hersans, Weissman and Szeto do not EXPLICITLY disclose: wherein the multidimensional multitenant system allows creation of the new object in spite of violating at least one of the rules if the new object represents a temporary result that is not exposed to any tenant. 
However, Agrawal further teaches:
“wherein the multidimensional multitenant system causes creation of the new object to fail if one of the rules is violated if the new object represents a temporary result that is exposed to any tenant” (Paragraph [0029] (the operations analyzer validates the object to determine which rules are affecting the object and are violated and the operation is failed as an unexpected action is triggered and error is generated to the tenant or user)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Szeto and Agrawal for “wherein the multidimensional multitenant system causes creation of the new object to fail if one of the rules is violated if the new object represents a temporary result that is exposed to any tenant” as the operations analyzer can determine an amount of time or processing power used to perform the actions and can analyze the performance or efficiency of the CRUD operations  (Agarwal, Paragraph [0034]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Szeto and Agrawal.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Szeto et al (US PGPUB 20190286832) and Ensey et al (US PGPUB 20180181720).

As per claim 31:
Hersans, Weissman and Szeto teach the method as specified in the parent claim 10 above. 
Hersans, Weissman and Szeto do not EXPLICITLY disclose: wherein a first tenant type represents patients, a second tenant type represents providers, and a third tenant type represents payers wherein the objects represent claim records, wherein the multidimensional multitenant system provides access to a claim record for a particular patient to a particular provider and a particular payer while isolating the claim record of the particular patient from providers other than the particular provider and payers other than the particular payer. 
However, Ensey further teaches:
“wherein a first tenant type represents patients, a second tenant type represents providers, and a third tenant type represents payers wherein the objects represent claim records, wherein the multidimensional multitenant system provides access to a claim record for a particular patient to a particular provider and a particular payer while isolating the claim record of the particular patient from providers other than the particular provider and payers other than the particular payer” (Paragraph [0116], Paragraph [0117] and Paragraph [0142] (the batch flow is provided via a cloud-based application to service multiple  tenants such as hospitals, ambulatory care centers, etc. where for each tenant, a PIQ message is placed in a Patient Identifier Request (PIR) queue with a tenant identifier, for each tenant, the service identifies patients and Electronic Medical Record (EMR) system to facilitate completion of various portions of medical practice activities including management, billing, etc.)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Szeto and Ensey for “wherein a first tenant type represents patients, a second tenant type represents providers, and a third tenant type represents payers wherein the objects represent claim records, wherein the multidimensional multitenant system provides access to a claim record for a particular patient to a particular provider and a particular payer while isolating the claim record of the particular patient from providers other than the particular provider and payers other than the particular payer” as it provides systems and methods to facilitate clinical problem and guideline-based clinical care through problem-oriented organization of clinical information, care plans, pathways, and goals  (Ensey, Paragraph [0037]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Szeto and Ensey.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins et al, (US PGPUB 20140164357), it provides mechanisms and methods for query optimization in a database system. These mechanisms and methods for query optimization in a database system can enable embodiments to optimize OR expression filters referencing different logical tables. The ability of embodiments to optimize OR expression filters referencing different logical tables can enable optimization that is dynamic and specific to the particular tenant for whom the query is run and improve the performance and efficiency of the database system in response to query requests.
Sohr et al, (US PGPUB 20160253461), The problem with healthcare today is that clinicians are required to make time sensitive decisions without a complete, comprehensive, objective and easily accessed picture of a patient's overall condition. Healthcare data lives in multiple, unconnected silos and paper based files. The result to hospitals is lost revenue, administrative inefficiencies and increased labor costs. The tool as described above solves for these challenges by providing real time, accumulated, analyzed and scored data and corresponding and relevant workflows that can be accessed at the point of care through claim payment and finalization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163